Citation Nr: 0522401	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes of the spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
post-traumatic stress disorder (PTSD) and evaluated it as 30 
percent disabling.  The veteran appealed this initial rating.  
Also on appeal is a January 2004 rating decision by the same 
RO, declining to reopen the veteran's previously denied claim 
of service connection for degenerative changes of the spine.  

The Board notes that the veteran has been declared 
incompetent to handle disbursement of VA funds, and that his 
wife acts as payee.  In March 2005, she indicated that 
neither she nor her husband desired a hearing before the 
Board on the issues on appeal. 

In August 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  Prior to February 1, 2001, the veteran's post-traumatic 
stress disorder was manifested by occasional nightmares and 
mild anxiety.  

2.  Prior to February 1, 2001, there was no evidence of panic 
attacks, disturbances of motivation and mood, suspiciousness, 
impaired judgment or abstract thinking, difficulty in 
establishing and maintaining effective relationships, 
suicidal or homicidal ideation, obsessional rituals, neglect 
of personal appearance and hygiene, nor was there a 
persistent danger of the veteran hurting himself or others. 

3.  Since February 1, 2001, the veteran's post-traumatic 
stress disorder is manifested by increasingly frequent 
nightmares and intrusive thoughts, as well as disturbances of 
motivation and mood marked by increased irritability and a 
flattened affect.  

4.  Since February 1, 2001, there has been no evidence of 
impaired judgment or abstract thinking, or persistent 
delusions or hallucinations, due to PTSD.  Nor has the 
veteran expressed suicidal or homicidal ideation, undertaken 
obsessional rituals, neglected his personal appearance and 
hygiene, or been in persistent danger of hurting himself or 
others.

5.  In October 1981, the RO denied the veteran's claim for 
service connection for a back disability.  The Board affirmed 
that denial by decision in November 1982.  

6.  Evidence received since the November 1982 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  Prior to February 1, 2001, the criteria for a rating 
higher than 30 percent for post-traumatic stress disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2004).

2.  Since February 1, 2001, the criteria for a 50 percent 
rating for post-traumatic stress disorder are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2004).

3.  The November 1982 Board decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1100 (2004).

4.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for the veteran's 
degenerative changes of the spine is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  
	
In the present case, the issues on appeal arise from two 
claims, one for an increased evaluation, and the other to 
reopen a previously denied claim for service connection.  In 
this context, the Board notes that the veteran raised the 
issue of an increased rating in the context of a notice of 
disagreement.  Therefore, this is a down-stream issue in 
which VCAA notice is not required.  See VAOPGCPREC 8-2003.  
Regardless, in October 2003, the AOJ provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that he was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  In April 2004, the AOJ 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Therefore, the Board finds 
no prejudice in the fact that the initial AOJ denial pre-
dated VCAA-compliant notice.  Accordingly, the Board finds 
that the content and timing of the October 2003 notice 
referable to an increased rating comport with the 
requirements of § 5103(a) and § 3.159(b).

With respect to the issue of new and material evidence, the 
Board notes that a substantially complete application to 
reopen was received in August 2003.  In September 2003, prior 
to its adjudication of this claim, the AOJ provided notice to 
the veteran regarding the VA's duties to notify and to 
assist, and particularly the information and evidence which 
would constitute new and material evidence sufficient to 
reopen the claim.  The AOJ also notified the veteran of 
information and evidence that VA would seek to provide and 
information and evidence that he was expected to provide.  He 
was asked to notify VA of any information or evidence he 
wished VA to retrieve for him.  As such, the Board finds that 
the content and timing of the September 2003 notice referable 
to the new and material evidence claim satisfies the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist with the increased evaluation 
claim, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  All identified relevant 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his.  

The Board also finds that VA has done everything reasonably 
possible to assist the veteran with respect to his new and 
material evidence claim.  In a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted, an 
examination is not required.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran with each of his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for post-traumatic stress 
disorder (PTSD) in July 2003 and was evaluated as 30 percent 
disabling under DC 9411.   

Under the rating criteria for mental disorders, a 30 percent 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Additionally, in cases 
such as this, where the veteran is appealing the initial 
rating, the Board must consider the Court's determination in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  

The Board observes that during the course of the appeal, the 
veteran has been medically evaluated by VA on three 
occasions.  Also, VA outpatient treatment records, dated from 
March 1998 to September 2004, document his on-going treatment 
for, among other disorders, his PTSD.  The Board has 
considered all of these records in making its decision.

The veteran's September 1998 VA PTSD examination revealed 
that he experienced occasional nightmares, though he could 
not recall their content.  He also reported an increased 
startle response.  He had no suicidal or homicidal ideation 
at that time.  The examiner noted that the veteran was 
appropriately dressed and groomed.  He was mildly anxious.  
The veteran denied experiencing hallucinations or delusions.  
While his memory was mildly impaired for recent or immediate 
recall, his judgment, insight, and abstract thinking were 
evaluated as good. 

In February 2001, the veteran again reported for a VA PTSD 
examination.  He indicated that his nightmares had become 
more frequent - about 2 to 3 times per week - and that he had 
increasingly intrusive thoughts about his combat experience.  
His startle response was more sensitive.  He was also having 
an increasingly difficult time controlling his impulses, and 
in particular was experiencing anger problems.  His 
psychiatrist had recommended to his wife that she hide all 
the guns in their house to prevent the veteran from having 
access to them.  

Objectively, the examiner observed the veteran to be alert 
and oriented to place but not to time.  He also had 
increasing problems with his memory.  The Board notes that 
the examiner opined, however, that this cognitive dysfunction 
was probably due to vascular dementia, and not related to 
PTSD.  

The veteran reported his mood as generally upset and 
sometimes anxious.  Affect was constricted.  His judgment, 
insight, and abstract thinking were evaluated as fair and 
adequate.  

The veteran was again evaluated at a PTSD examination in 
November 2003.  The veteran's recent medical history was 
reviewed, and included the presence of visual and auditory 
hallucinations, as noted by his treating VA psychiatrist.  
Again, however, the examiner stated that the hallucinations 
were more related to dementia than to PTSD.

Review of the medical history demonstrated that the veteran 
had increased irritability and lability.  The veteran's wife 
reported increased anger issues as well.  The veteran was 
still experiencing frequent nightmares, though they were 
making him less upset as time went on.  Though the veteran 
reported during his exam that his temper was not a problem, 
he did indicate that he was easily irritated.  

Objectively, the veteran was oriented to place and to year, 
but not to month and day.  His mood was fair, with his affect 
congruent, but slightly restricted.  He gave short, one word 
answers wherever possible.  He expressed linear thought, 
however it was affected by impaired memory.  He denied having 
suicidal or homicidal ideation.  

The examiner noted that the veteran still experienced 
residuals of PTSD, but his primary disability was the 
dementia, which accounts for the memory and other cognitive 
dysfunction.  VA outpatient clinical records from the mental 
health clinic confirm that the veteran's dementia has 
steadily increased since the examination.

The Board finds that the veteran's February 2001 VA 
examination represents a medically significant moment in the 
veteran's disability picture.  Prior to that exam, the 
veteran experienced occasional nightmares and was mildly 
anxious.  As of that examination, however, the veteran was 
having more frequent nightmares and intrusive thoughts, which 
affected his ability to conduct himself.  He was having an 
increasingly difficult time controlling his irritability and 
anger, to the point where his doctors asked that his wife 
remove any weapons in the home.  By the November 2003 
examination, he was generally more upset (increased lability) 
and more anxious than he had been previously.  The VA 
outpatient clinical records do not contradict these findings.

Based on the record, the Board finds that the symptoms the 
veteran experienced prior to February 1, 2001 are 
representative of the 30 percent evaluation.  His sleep was 
impaired, and he had periods of anxiety, though not rising to 
the level of panic attacks.  However, the examination on 
February 1, 2001 demonstrated an increase in symptoms which 
have persisted.  These symptoms more nearly approximate those 
contemplated by the 50 percent evaluation.  He has 
disturbances of motivation and mood that take the form of 
angry impulses and quick irritability.  Concurrently, his 
affect is restricted.

The Board notes that at no point during the course of the 
appeal has the veteran expressed symptoms that would more 
nearly approximate the higher (70 and 100 percent) ratings.  
There has been no evidence of impaired judgment or abstract 
thinking, or persistent delusions or hallucinations, 
specifically due to PTSD, rather than to the dementia.  Nor 
has the veteran expressed suicidal or homicidal ideation, 
undertaken obsessional rituals, neglected his personal 
appearance and hygiene, or been in persistent danger of 
hurting himself or others.    

Accordingly, an increased evaluation of 50 percent is 
warranted for the period beginning February 1, 2001, but not 
before.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the service-connected 
PTSD alone causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

New & Material Evidence

The veteran contends he is entitled to service connection for 
degenerative changes of the spine.  By rating decision in 
October 1981, the RO denied the veteran's claim on the basis 
that there was no evidence that the veteran sustained an 
injury in service.  The evidence of record at that time 
consisted of a list provided by the service department of 
occasions in 1944 and 1945 on which the veteran reported to 
sick call, and an August 1981 hospital report indicating a 
diagnosis of spondylolisthesis of the lumbosacral spine with 
degenerative changes.  The veteran appealed, and the Board 
affirmed the denial by decision in November 1982. 

Applicable law provides that a Board decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1100.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The Board notes that the standard for new and material 
evidence has been amended.  See 38 C.F.R. § 3.156(a) (2003).  
That amendment applies only to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Since this claim was received after that date, in 
August 2003, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In August 2003, the veteran attempted to reopen his claim for 
service connection by submitting evidence of on-going 
treatment for a back disability, as well as personal 
statements relating the current disability to his service.

The Board finds the evidence is new, in that it had not been 
previously submitted; however, the evidence is not material, 
in that it does not relate to an unestablished fact necessary 
to substantiate the claim.  In particular, there simply is no 
new objective evidence in the file that the veteran sustained 
a back injury in service.   Without such evidence, the claim 
cannot be reopened.

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen the claim of service 
connection for degenerative changes of the spine.  Therefore, 
his application to reopen his claim is denied.








	
(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder prior to February 1, 2001 is 
denied.

Entitlement to a 50 percent rating for post-traumatic stress 
disorder, effective February 1, 2001, is granted, subject to 
regulations applicable to the payment of monetary benefits.

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
degenerative changes of the spine is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


